Citation Nr: 9923445	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from December 28, 1992, 
to January 7, 1993.

This case came before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1993 by the New Orleans, 
Louisiana, Regional Office (RO), which denied the appellant's 
claim for entitlement to service connection for multiple 
sclerosis.  

It is noted that the appellant's original claims folder was 
"lost" in 1996 during the course of seeking a medical 
expert opinion from the Veterans Health Administration.  
Thus, the case was initially remanded in July 1997 for 
additional development and to afford the RO the opportunity 
to either locate or recreate the appellant's missing claims 
folder.  The appellant's missing claims folder was never 
recovered but a reconstructed folder was prepared.  The 
additional development was also accomplished and the case was 
again returned to the Board.

The case was subsequently remanded to the RO again in April 
1998 in order that the appellant might be scheduled for a 
personal hearing before a member of the Board at the RO.  It 
is further noted that such hearing was scheduled, the 
appellant appropriately notified, but he failed to report.  
Thus, the case is again before the Board for disposition of 
this issue.


FINDINGS OF FACT

1.  The appellant had less than 90 days of active service.

2.  The evidence of record does not show that the appellant 
was diagnosed with multiple sclerosis in service, nor have 
symptoms attributable to multiple sclerosis been identified 
to have been present during service.

3.  There is no competent medical evidence that the appellant 
has current diagnosis of multiple sclerosis.

4.  The appellant's claim of entitlement to service 
connection for multiple sclerosis is not supported by 
cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The appellant's claim for service connection for multiple 
sclerosis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by the 
appellant's active service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, the threshold question in 
any claim for VA benefits is whether the claim is well 
grounded.  The appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded." 38 
U.S.C.A. § 5107(a);  Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Multiple sclerosis has been defined as a chronic disorder for 
VA compensation purposes.  A chronic disease is considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service, if 
such becomes manifest to a compensable degree within a 
prescribed period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Multiple 
sclerosis is presumed to have been incurred during service if 
such becomes manifest to a compensable degree within seven 
years following separation from service.  Such is sufficient 
to establish evidence of the required nexus.  See Traut v. 
Brown, 6 Vet. App. 498, 502 (1994).  However, for this 
presumption to be made, the veteran must have served 90 days 
or more during a period of war or after December 31, 1946.  
The requirement of 90 days of service means active, 
continuous service within or extending into or beyond a war 
period, or which began before and extended beyond December 
31, 1946, or began after that date.  38 C.F.R. §§ 3.307, 
3.309 (1998).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1998) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

As an initial matter, the veteran's Department of Defense  
(DD) Form 214 reflects that the veteran had less than 90 days 
of active service, such that he is not entitled to a 
presumption of service incurrence for multiple sclerosis, or 
any other chronic disorder.  That is, any diagnosis of 
multiple sclerosis made after service, even within seven 
years following his separation, would not lead to a 
presumption of service incurrence.  Similarly, any post-
service symptom noted within seven years of separation, 
subsequently identified as a manifestation of multiple 
sclerosis, would not lead to a presumption of service 
connection.

It is further noted that the appellant has alleged he was 
medically discharged as a result of neurological symptoms; 
however, review of his DD Form 214 provides no evidence to 
support this allegation.  Rather, the DD Form 214 shows that 
the narrative reason for separation was: "erroneous 
enlistment - enlisted, reenlisted, extended or inducted in 
error."

The veteran's service entrance examination report is 
available and has been reviewed.  This medical report dated 
June 1992, does not reflect that the veteran then had a 
diagnosis of multiple sclerosis, or that he reported a 
history of multiple sclerosis.  Nor is there any evidence of 
record of in-service treatment or diagnosis of multiple 
sclerosis.  

As noted above, the claims folder was lost in 1996, and 
despite considerable efforts exerted by both the RO and the 
VA Health Administration, never recovered.  In an attempt to 
reconstruct the claims folder, the RO by letter dated August 
1997, requested that the appellant furnish any copies of 
pertinent VA and medical records in his possession as well as 
a signed authorization so that private medical records could 
be obtained.  No response was received from the appellant.  
However, the Board notes that there is some reference to 
private medical records in its written request for an expert 
medical opinion dated March 1996.  Specifically, in that 
written request the Board noted that medical evidence then of 
record showed that:

Less than one week following his 
separation from service, the veteran was 
treated for complaints of a sudden onset 
of right upper chest pain near the 
shoulder; associated numbness going down 
his right arm; weakness in hand grip; 
tingling in fingers; and pain in right 
neck on head turning.  Following the 
administration of a MRI brain scan, the 
physician's impression of the 
examination, in pertinent part, stated 
that there were 'several small areas of 
increased signal in the white matter over 
the superior aspect of the convexities ....  
The appearance suggests early multiple 
sclerosis, although other etiologies 
should also be considered.'"

A reply was received from the chief of a VA neurology 
department, Dr. E. Dropcho, dated April 1996, which indicated 
that he had "reviewed in detail the information provided in 
the file" on the appellant.  The medical expert further 
stated that:  

The data provided is insufficient to 
establish the diagnosis of multiple 
sclerosis.  The patient's symptoms are 
nonspecific and could be due to a variety 
of causes.  Similarly, the findings 
reported on the brain MR scan of 1/93 are 
nonspecific.  In the absence of other 
clinical data and without seeing the 
actual MR scan myself, I would not accept 
the MR report as diagnostic of MS.  

As I have serious doubts about the 
diagnosis of MS based on the information 
provided, I cannot make any meaningful 
assessment of the 'service connectedness' 
of his neurologic condition.  [Emphasis 
added]

In addition to requesting additional information from the 
appellant, the RO (in accordance with the Board's earlier 
Remand) scheduled him for a special VA neurological 
examination for compensation purposes.  The VA examination 
report dated September 1997, noted that the appellant 
reported a history of developing symptoms during boot camp of 
severe, sharp right-sided chest pain followed by right-sided 
weakness.  He allegedly was first diagnosed with a stroke and 
subsequently diagnosed with multiple sclerosis.  He had 
reportedly been seen by two neurologists, Dr. Dasuza and Dr. 
Stazio who had both concluded that he had multiple sclerosis.  
He also reported two abnormal MRI's.  Current symptoms 
included constant dizziness; chronic headaches; and pain, 
numbness and weakness in his right side; occasional blurry 
vision; and occasional double vision.  

The VA examiner further noted there was no history of 
transient vision loss, bowel or bladder dysfunction, gait 
difficulties, or vertigo.  The appellant was currently taking 
no treatment for multiple sclerosis.  Following physical 
examination, the examining physician noted that he did not 
appear to have active multiple sclerosis at that time.  There 
were minimal findings of abnormality on his neurologic exam.   
However, this did not obviate the diagnosis of multiple 
sclerosis.  The examiner concluded that:  "MRI of the brain 
would confirm the diagnosis of multiple sclerosis.  I 
recommend that either his prior MRI reports be obtained or 
that patient be sent for another MRI of his brain."

A VA radiology report dated November 1997, indicated that the 
appellant was afforded an MRI of the brain.  The diagnostic 
impression was:  normal MRI of the brain; specifically, there 
was no MR evidence of demyelinating disease.

In an addendum to the VA neurological examination report 
dated November 1997, the VA examiner opined that:  "[I]n 
view of negative MRI, multiple sclerosis seems unlikely.  
Precise diagnosis cannot be ascertained at this time."

Looking at the available medical evidence of record, the 
Board finds that the appellant has failed to satisfy the 
first requirement of a well-grounded claim.  That is, the 
appellant has failed to provide evidence of current 
disability; specifically, there is no competent medical 
evidence that the veteran currently has multiple sclerosis.  
Thus, the Board must find that this claim is not plausible, 
and must be denied as not well grounded.

The Board has considered the doctrine of reasonable doubt.  
However, as the appellant's claim does not even cross the 
threshold of being a well grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, in denying the claim as not well grounded, the Board 
does sympathize with the appellant, as the "fault", if any, 
for the loss of his claims folder is certainly with the VA.  
However, it is further noted that the now missing claims 
folder was reviewed by the medical expert in April 1996, and 
it was his expert medical opinion that the evidence was 
insufficient to diagnose multiple sclerosis.  Thus, it 
appears that the Board would have reached the same conclusion 
even if the claims folder had been recovered (or preferably 
never lost).  Thus, the Board concludes that the record of 
evidence presented fails to show that his claim is plausible 
or capable of substantiation.  The Board notes that it has 
not been made aware of any outstanding evidence which could 
serve to well ground the veteran's claim for service 
connection.  As well, VA has no duty to assist in the absence 
of a well-grounded claim.  Epps, 126 F.3d at 1468; Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).  There is likewise no 
further duty on the part of VA, beyond the discussion above, 
to inform the veteran of the evidence necessary to complete 
his application for the benefit sought.  38 U.S.C.A. § 5103 
(West 1991);  McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997).


ORDER

Service connection for multiple sclerosis is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


